Case 21-00201      Doc 3    Filed 09/03/21 Entered 09/04/21 00:26:03              Desc Imaged
                            Certificate of Notice Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF MAINE


 In re:
                                                          Miscellaneous Proceeding
 U.S. Bank Trust, N.A. as Trustee for                     Case No. 21-00201
 LSF11 Master Participation Trust
                             Plaintiff

 vs

 Karen Vincent, Defendant, and

 Caliber Home Loans, Counter-
 Defendant.




                                NOTICE OF STATUS HEARING


      Please take notice that a Status Hearing will be held at the U.S. Bankruptcy Court, 537

 Congress Street, 2nd Floor, Portland, ME 04101 on September 14, 2021 at 9:00 a.m.



      Date: September 1, 2021                         Monica Bigley
                                                      Clerk of Court

                                                      By: /s/ Rachel M. Parker
                                                          Case Administrator
            Case 21-00201                Doc 3         Filed 09/03/21 Entered 09/04/21 00:26:03                                     Desc Imaged
                                                       Certificate of Notice Page 2 of 3
                                                              United States Bankruptcy Court
                                                                     District of Maine
U.S. Bank Trust, N.A. as Trustee for LSF,
      Plaintiff                                                                                                        Adv. Proc. No. 21-00201-pgc
Vincent,
      Defendant
                                                     CERTIFICATE OF NOTICE
District/off: 0100-2                                                  User: admin                                                                 Page 1 of 2
Date Rcvd: Sep 01, 2021                                               Form ID: pdf900                                                            Total Noticed: 6
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Sep 03, 2021:
Recip ID                 Recipient Name and Address
aty                    + Thomas A. Cox, Esq., Law Office of Thomas A. Cox, PO Box 1314, Portland, ME 04104-1314
aty                    + Thomas J. O'Neill, Day Pitney, LLP, 263 Tresser Blvd., Stamford, CT 06901-3236
dft                    + Karen Vincent, P. O. Box 1326, Standish, ME 04084-1326

TOTAL: 3

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
smg                    + Email/Text: paula.a.thomas@maine.gov
                                                                                        Sep 01 2021 21:11:00      State of Maine, Bureau of Revenue Services,
                                                                                                                  Compliance Division Bankruptcy Unit, P.O. Box
                                                                                                                  1060, Augusta, ME 04332-1060
ust                    + Email/Text: USTPREGION01.PO.ECF@USDOJ.GOV
                                                                                        Sep 01 2021 21:11:07      Office of U.S. Trustee, 537 Congress Street, Suite
                                                                                                                  300, Portland, ME 04101-3490
ust                    + Email/Text: USTPREGION01.PO.ECF@USDOJ.GOV
                                                                                        Sep 01 2021 21:11:07      Office of the U.S. Trustee, 537 Congress Street,
                                                                                                                  Portland, ME 04101-3490

TOTAL: 3


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Sep 03, 2021                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on September 1, 2021 at the address(es) listed
below:
           Case 21-00201        Doc 3        Filed 09/03/21 Entered 09/04/21 00:26:03                                   Desc Imaged
                                             Certificate of Notice Page 3 of 3
District/off: 0100-2                                        User: admin                                                                  Page 2 of 2
Date Rcvd: Sep 01, 2021                                     Form ID: pdf900                                                             Total Noticed: 6
Name                      Email Address
Adam J. Shub, Esq.
                          on behalf of Plaintiff U.S. Bank Trust N.A. as Trustee for LSF11 Master Participation Trust ashub@preti.com,
                          amanhart@preti.com;mlydon@preti.com

Adam J. Shub, Esq.
                          on behalf of Counter-Defendant Caliber Home Loans ashub@preti.com amanhart@preti.com;mlydon@preti.com

John A. Doonan, Esq.
                          on behalf of Plaintiff U.S. Bank Trust N.A. as Trustee for LSF11 Master Participation Trust
                          mbd@dgandl.com;bs@dgandl.com;rjl@dgandl.com;mp@dgandl.com

Reneau J. Longoria
                          on behalf of Plaintiff U.S. Bank Trust N.A. as Trustee for LSF11 Master Participation Trust rjl@dgandl.com,
                          mbd@dgandl.com;bs@dgandl.com;mp@dgandl.com


TOTAL: 4
